DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al (US 9,142,715)

With respect to claim 1, Cho et al ‘234 teach a light-emitting device, comprising: a substrate comprising a first surface and a second surface opposite to the first surface; a light-emitting stack formed on the first surface of the substrate”12”; and a distributed Bragg reflection structure”145” formed on the second surface of the substrate, wherein the distributed Bragg reflection structure comprises a first film stack “140”and a second film stack; wherein the first film stack comprises a plurality of first dielectric-layer pairs consecutively arranged, the second film stack”150” comprises a plurality of second dielectric-layer pairs consecutively arranged, each of the first dielectric-layer pairs and each of the second dielectric-layer pairs respectively comprises a first dielectric layer having an optical thickness and a second dielectric layer having an optical thickness; wherein the second dielectric layer has a refractive index higher than that of the first dielectric layer; wherein in each of the first dielectric-layer pairs of the first film stack, the optical thickness of the first dielectric layer and the optical thickness to the second dielectric layer have a first ratio, and in each of the second dielectric-layer pairs of the second film stack, the optical thickness of the first dielectric layer to the optical thickness of the second dielectric layer have a second ratio; wherein the first ratio is greater than the second ratio; and wherein the first film stack is farther from the second surface of the substrate than the second film stack.( fig. 2 and col.5 ,lines 58-65 and col.6, lines 1-35)

With respect to claim 2, Cho et al teach the light-emitting device, wherein the first ratio is greater than or equal to 1.5 and less than or equal to 1.8.( col.6 lines 10-20)

With respect to claim 3, Cho et al  teach the light-emitting device, wherein the second ratio is greater than or equal to 0.8, and less than or equal to 1.2.(col.6, lines 10-20)

With respect to claim 9, Kim et al teach the light-emitting device, further comprising an anti-interference layer”151,153”, wherein the distributed Bragg reflection structure”145” is located between the substrate”121” and the anti-interference layer”151,153”.
With respect to claim 10, Kim et al’715 teach the light-emitting device, wherein the anti-interference layer has an optical thickness which is ⅛ times a central wavelength of a visible light band.
With respect to claim 11, Kim et al teach , wherein the visible light band ranges between 400nm and 700 nm and the central wavelength is 550 nm(.(col.5, lines 58-65)
With respect to claim 12, Kim et al ‘715 teach the light-emitting device, wherein the first dielectric-layer pairs comprises a half pair of the first dielectric-layer pairs and/or the second dielectric-layer pairs comprises a half pair of the second dielectric-layer pairs.(see fig.2)
With respect to claim 13, Kim et al ‘715 teach the light-emitting device, wherein the first dielectric layers of the first dielectric-layer pairs and the first dielectric layers of the second dielectric-layer pairs comprise the same materials(fig.2)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust the light-emitting device, further comprising a third film stack comprising a plurality of third dielectric-layer pairs; and wherein the third film stack is between the first film stack and the second film stack, or nearer to or farther from the second surface of the substrate than the first film stack and the second film stack, wherein the light-emitting device, wherein the third dielectric-layer pairs comprises a first dielectric layer having an optical thickness and a second dielectric layer having an optical thickness; wherein in each of the third dielectric-layer pairs of the third film stack, the optical thickness of the first dielectric layer to the optical thickness of the second dielectric layer have a third ratio; and wherein the third ratio is greater than or equal to 0.8, and less than or equal to 1.2.” as claimed in claims 7-8.
Prior r art neither teach nor suggust  the light emitting device teach the light-emitting device according to claim 1, further comprising an interface layer between the substrate and the distributed Bragg reflection structure, wherein the light-emitting device, wherein the interface layer has an optical thickness which is greater than or equal to a length of a central wavelength of a visible light band, wherein the light-emitting device, wherein the visible light band ranges between 400 nm and 700 nm, and the central wavelength is 550 nm.”  as claimed din claims 4-6.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816